DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/788663, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The provisional application does not disclose a valve, and therefore does not disclose a valve and therefore does not disclose “said pipe engageable with a valve positioned in said flexible reservoir sidewall; and said valve being a one-way valve allowing said first fluid supply to flow only in a direction toward said conduit whereby claims 11-14.  Rather, no mention of a valve is provided.
The provisional application does not disclose a pipe, and therefore does not disclose “a pipe projecting into said first cavity; and said pipe communicating in a sealed engagement through said flexible reservoir sidewall”, as required by claims 7-10.  Rather, the provisional application recites that “When employed, polymeric packages would slide into the cavity 21 with the cap 22 removed, and be pierced by a hollow lance or be otherwise place in a sealed communication with an interior conduit 24 leading from the reservoir 16 in a handle” (refer to Page 9, line 20 - Page 10, line 1).  While a hollow lance is disclosed as being used to piece the reservoir, the hollow lance is not disclosed as being disposed within/a component of the device.
The provisional application does not disclose a kit and therefore the limitations “aid first fluid supply selectable from a kit, said kit having a plurality of said fluid reservoirs each of said plurality having a different type of hair treating fluid therein.”, as required by claims 15-19 are not supported by the provisional application.
Accordingly, claims 7-19 are not entitled to the benefit of the prior application, and the effective filing date for claims 7-19 is 01/06/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11-14, lines 6-7 recite “a pipe projecting into said first cavity; said pipe engageable with a valve positioned in said flexible reservoir sidewall”.  Referring to Figure 3, pipe 19 is depicted as protruding into the first cavity; and valve, 17 is shown to be disposed at a side of the flexible reservoir; thus, as shown in the figures, it appears that the pipe would be disposed on an interior of the flexible reservoir, through the valve, when assembled; however, Applicant’s specification recites that the one-way valve may be a flap that opens or closes upon pressure applied to the flexible walls of the reservoir.  Thus, it is unclear how the valve, such as a flap that opens or closes upon pressure applied to the walls of the reservoir, would remain functional if a tube was inserted into the flap, i.e. the tube will keep the flap open, thereby rendering the valve/flap inoperable.  For purposes of substantive examination, the limitation “a pipe projecting into said first cavity; said pipe engageable with a valve positioned in said flexible reservoir sidewall” will be interpreted as meaning that a valve may be disposed on the reservoir when not in use, but upon installation in the device, the pipe is disposed in the valve and may or may not provide a controlled flow.  Alternatively, the limitation will be interpreted as meaning that a one-way valve exists in the flow path and is in communication with the protruding pipe, but the valve may or may not be disposed in the sidewall of the flexible reservoir.
Claims 16-19 are rejected due their dependency on claims 11-14.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuszyk (US2376065).
Regarding claim 1, Kuszyk discloses a dispenser for dispensing liquids into the hair, comprising: a body (refer to annotated Figure 1, below) having a first end (refer to annotated Figure 1, below) and a second end (refer to annotated Figure 1, below); said body having a central portion (refer to annotated Figure 1, below) in between said first end and said second end; a first handle (16 and 20) positioned at one of said first end or said second end of said body; an arch (refer to annotated Figure 1, below) formed in said central portion of said body; a plurality of teeth (14) extending to distal ends (free/bottom ends of teeth, refer to Figures 1 and 3), from first ends (not labeled, ends coupled to comb back, 12, best shown in Figures 1 and 3) thereof positioned along a facing surface (not labeled, bottom surface as best shown in Figures 1 and 3) of said . 

    PNG
    media_image1.png
    342
    1137
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Forte (US2122715) in view of Garconnet (US5482058).
Regarding claim 1, Forte discloses a dispenser for dispensing liquids into the hair (“hair liquid device”, refer to Column 1, line 2; additionally refer to Figures 1-5), comprising: a body (10a, Figure 1) having a first end (left end, refer to Figure 1) and a second end (13a, best shown in Figure 2); said body having a central portion (portion disposed between first and second ends, as best shown in Figure 1) in between said first end and said second end; a first handle (21) positioned at one of said first end or said second end of said body (the handle is positioned at the second side, refer to cutaway shown in Figure 4); a plurality of teeth (10b) extending to distal ends (free/bottom ends as best shown in Figures 1-2, and 4), from first ends (top ends coupled to body, best shown in Figures 1-2, and 4) thereof positioned along a facing .

    PNG
    media_image2.png
    284
    641
    media_image2.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Forte and Garconnet as applied to claim 1 above, and further in view of Bertolli (DE869247).
Regarding claim 2, the combination of Forte and Garconnet discloses the dispenser for dispensing liquids into the hair of claim 1, as applied above.  The combination does not disclose wherein said plurality of teeth extending in a radial pattern from said first ends thereof at said facing surface along a respective axis thereof toward respective distal ends thereof.  Rather, the teeth are disposed in a substantially parallel relationship to each other.  Bertoli discloses a similar device for dispensing a liquid to a user’s head (refer to Figures 1-4) having a body (1, 10) and a plurality of teeth (3, 16, 17) depending from a facing surface (bottom surface, best shown in Figures 1 and 3) of the body, the plurality of teeth having means for dispensing a liquid through a distal end of the plurality of teeth (best shown in Figure 1, wherein bore, 4, is shown to extend through the distal end of each tooth; similarly in Figure 3, teeth, 16, have bores extending through the distal ends thereof).  Bertoli discloses an embodiment wherein the teeth .  
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (EP0497080) in view of Bertolli (DE869247).
Regarding claims 1-2, Liao discloses a dispenser (refer to Figures 11-13) for dispensing liquids into the hair (refer to Abstract), comprising: a body (151) having a first end (left end, best shown in Figure 12) and a second end (right end, best shown in Figure 12); said body having a central portion (portion of 151 disposed between first and second ends, best shown in Figure 12) in between said first end and said second end; a first handle (271, 31 and/or 113, 31) positioned at one of said first end or said second 
.  
Claims 3-4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liao and Bertoli, as applied to claims 1 and 2 above, and further in view of Dallianis et al. (US2008/0210251).
Regarding claims 3 and 4, the combination of Liao and Bertoli disclose the dispenser for dispensing liquids into the hair of claims 1 and 2, as applied above.  Liao further discloses a first cap (111), engageable with a first opening (not labeled, but is the opening disposed at a right side of 271 and 71, best shown in Figures 12-13) which communicates with said first cavity (an inner surface of the cap is shown to be disposed on an interior of the first cavity, as best shown in Figure 12, thereby communicating with the first cavity); said first fluid supply held within a reservoir cavity (interior of tube, 121) formed by a surrounding flexible reservoir sidewall (exterior wall of 121 and/or exterior of 141 and/or exterior of 113) of a first fluid reservoir (121 and/or 31 and/or 141 and/or 113); and said first fluid reservoir positionable (refer to Figures 12-13 wherein the first fluid reservoir, 121, is disposed on an interior of the first cavity) through said opening into said first cavity to a sealed connection (“threadedly engaged”, refer to Column 3, lines 30-32) of said reservoir cavity with said conduit.  The combination does not explicitly disclose that the first cap is removably connected.   
	Dallianis et al. discloses a similar device (10, Figures 1-11) for applying a liquid to a user’s hair (refer to the Abstract), having a handle (20), the handle comprising a 
Regarding claim 15, the combination of Liao, Bertoli, and Dallianis disclose the dispenser for dispensing liquids into the hair of claim 3 additionally comprising said first fluid supply selectable from a kit (the kit is only functionally recited in claim 15; therefore any further limitation regarding the kit including “said kit having a plurality of said fluid reservoirs each of said plurality of having a different type of hair treating fluid therein”, is also a functional limitation.  Since the device of the combination of Liao, Bertoli, and Dallianis provides a first fluid supply, the first fluid supply is fully capable of being selected from a kit comprising a plurality of different types of hair treating fluids, if such a kit were provided.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liao, Bertoli, and Dallianis as applied to claims 3 and 4 above, and further in view of Corey (CN208017106).
Regarding claims 5-6, the combination of Liao, Bertoli, and Dallianis discloses the dispenser for dispensing liquids into the hair of claims 3, and 4, as applied above.  The combination does not thus far disclose an opening formed through said first handle sidewall; said reservoir sidewall of said first fluid reservoir being viewable through said opening; and said reservoir sidewall of said first fluid reservoir being compressible by contact therewith through said opening.  Rather, the combination discloses the first handle sidewall being solid.  Corey discloses a device for dispensing a substance from an internal reservoir to a brush head, wherein the device comprises a first handle (120) comprising a first handle side wall (front and/or back wall, refer to Figure 4), wherein the first handle sidewall may comprise an opening (121) formed through the sidewall, said reservoir sidewall (131) of said first fluid reservoir (130) being viewable through said opening; and said reservoir sidewall of said first fluid reservoir being compressible by contact therewith through said opening (“hole 121, preferably sized to at least partially receive a user finger and thumb…such that the user can through hole to squeeze the deformable container”, refer to Page 6, second paragraph of the translation).  Refer additionally to Figures 1a-15h.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser of the combination of Liao, Bertoli, and Dallianis such that the first handle sidewall comprises an opening formed through said first handle sidewall; said reservoir sidewall of said first fluid reservoir being viewable through said opening; and said .    
Claim 5-8, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liao, Bertoli, and Dallianis as applied to claims 3-4 above, and further in view of Beebe (US2594721).
Regarding claims 5-6, the combination of Liao, Bertoli, and Dallianis discloses the dispenser for dispensing liquids into the hair of claims 3, and 4, as applied above.  The combination does not disclose an opening formed through said first handle sidewall; said reservoir sidewall of said first fluid reservoir being viewable through said opening; and said reservoir sidewall of said first fluid reservoir being compressible by contact therewith through said opening.  Rather, the combination discloses the first handle sidewall being solid.  Beebe discloses a similar device for dispensing liquid to a user’s hair (refer to Figures 1-6), having a body (10) and a handle (14, 15), a plurality of teeth (11) depending from the body, wherein the body comprises a conduit (22) in fluid communication with a first fluid reservoir (18) disposed in the handle, the first fluid reservoir having reservoir sidewalls (exterior  walls of reservoir, 18), and wherein the handle comprises a first sidewall (left or right side of 14, best shown in Figure 2) and the first sidewall has an opening formed therethrough (best shown in Figure 2, wherein the first sidewall is shown to only have a solid portion at tops and bottoms thereof) such that the reservoir sidewall of said first fluid reservoir is viewable through said opening (best shown in Figure 2); and said reservoir sidewall of said first fluid reservoir being compressible by contact therewith through said opening (the reservoir is “made of 
Regarding claims 7-8, the combination of Liao, Bertoli, and Dallianis disclose the dispenser for dispensing liquids into hair, as applied to claims 3-4 above.  The combination does not disclose wherein said sealed connection of said reservoir cavity with said conduit comprises: 21said conduit running axially through a pipe projecting into said first cavity; and said pipe communicating in a sealed engagement through said flexible reservoir sidewall.  Beebe discloses a similar device for dispensing liquid to a user’s hair (refer to Figures 1-6), having a body (10) and a handle (14, 15), a plurality of teeth (11) depending from the body, wherein the body comprises a conduit (22 and hollow interior of 20), in fluid communication with a first fluid reservoir (18) disposed in a first cavity (hollow interior of portion 14 of the handle) of the handle, the first fluid reservoir comprising a fluid (best shown in Figure 1, where fluid such as hair dye is disposed in the bulb) to be transferred to the comb teeth area of the device, via the conduit, wherein the conduit runs axially through a pipe (20) projecting into said first cavity (best shown in Figure 1); and said pipe communicating in a sealed engagement 
Regarding claims 11-12, the combination of Liao, Bertoli, and Dallianis disclose the dispenser for dispensing liquids into hair, as applied to claims 3-4 above.  The combination does not disclose wherein said sealed connection of said reservoir cavity with said conduit comprises: said conduit running axially through a pipe projecting into said first cavity; said pipe engageable with a valve positioned in said flexible reservoir sidewall; and said valve being a one-way valve allowing said first fluid supply to flow only in a direction toward said conduit whereby backflow of said first fluid supply into said first fluid reservoir is prevented. Beebe discloses a similar device for dispensing liquid to a user’s hair (refer to Figures 1-6), having a body (10) and a handle (14, 15), a plurality of teeth (11) depending from the body, and a first fluid reservoir (18) having a flexible side wall (exterior wall of 18), wherein the body comprises a conduit (22 and hollow interior of 20) in fluid communication with the first fluid reservoir (18) disposed in a first cavity (hollow interior of portion 14 of the handle) of the handle, the first fluid reservoir comprising a fluid (“hair dye”, refer to Column 1, lines 3-5; additionally refer to 
Regarding claims 16-17, the combination of Liao, Bertoli, Dallianis and Beebe disclose the dispenser for dispensing liquids into the hair of claims 11-12 additionally comprising said first fluid supply selectable from a kit (the kit is only functionally recited in claims 16 and 17; therefore any further limitation regarding the kit including “said kit having a plurality of said fluid reservoirs each of said plurality of having a different type of hair treating fluid therein”, is also a functional limitation.  Since the device of the combination of Liao, Bertoli, and Dallianis provides a first fluid supply, the first fluid supply is fully capable of being selected from a kit comprising a plurality of different types of hair treating fluids).
Claims 9-10, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liao, Bertoli, Dallianis, and Corey as applied to claims 5-6 above, and further in view of Beebe (US2594721).
Regarding claims 9-10, the combination of Liao, Bertoli, and Dallianis disclose the dispenser for dispensing liquids into hair, as applied to claims 3-4 above.  The combination does not disclose wherein said sealed connection of said reservoir cavity with said conduit comprises: 21said conduit running axially through a pipe projecting into said first cavity; and said pipe communicating in a sealed engagement through said flexible reservoir sidewall.  Beebe discloses a similar device for dispensing liquid to a user’s hair (refer to Figures 1-6), having a body (10) and a handle (14, 15), a plurality of teeth (11) depending from the body, wherein the body comprises a conduit (22 and hollow interior of 20) in fluid communication with a first fluid reservoir (18) disposed in a first cavity (hollow interior of portion 14 of the handle) of the handle, the first fluid reservoir comprising a fluid (“hair dye” refer to Column 1, lines 3-5; best shown in Figure 1, where fluid such as hair dye is disposed in the flexible reservoir, 18) to be transferred to the comb teeth via the conduit, wherein the conduit runs axially and comprises a pipe (20) projecting into said first cavity (best shown in Figure 1); and said pipe communicating in a sealed engagement through said flexible reservoir sidewall 
Regarding claims 13-14, the combination of Liao, Bertoli, and Dallianis disclose the dispenser for dispensing liquids into hair, as applied to claims 3-4 above.  The combination does not disclose wherein said sealed connection of said reservoir cavity with said conduit comprises: said conduit running axially through a pipe projecting into said first cavity; said pipe engageable with a valve positioned in said flexible reservoir sidewall; and said valve being a one-way valve allowing said first fluid supply to flow only in a direction toward said conduit whereby backflow of said first fluid supply into said first fluid reservoir is prevented.  Beebe discloses a similar device for dispensing liquid to a user’s hair (refer to Figures 1-6), having a body (10) and a handle (14, 15), a plurality of teeth (11) depending from the body, and a first fluid reservoir (18) having a flexible side wall (exterior wall of 18), wherein the body comprises a conduit (22) in fluid communication with the first fluid reservoir (18) disposed in a first cavity (hollow interior of portion 14 of the handle) of the handle, the first fluid reservoir comprising a fluid to be transferred to the comb teeth via the conduit, wherein the conduit runs axially through a pipe (20) projecting into said first cavity (best shown in Figure 1); and said pipe 
Regarding claims 18-19, the combination of Liao, Bertoli, Dallianis, Corey and Beebe disclose the dispenser for dispensing liquids into the hair of claims 13-14 additionally comprising said first fluid supply selectable from a kit (the kit is only functionally recited in claims 18 and 19; therefore any further limitation regarding the kit including “said kit having a plurality of said fluid reservoirs each of said plurality of having a different type of hair treating fluid therein”, is also a functional limitation.  Since the device of the combination of Liao, Bertoli, Dallianis, Corey and Beebe provides a first fluid supply, the first fluid supply is fully capable of being selected from a kit comprising a plurality of different types of hair treating fluids).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: refer to attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799